DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
A subsequent filing was made on February 4, 2022 in response to a Non-responsive Amendment filing. This is also considered herein.
Claims 2, 5, 26 and 29 have been amended, with claims 25-31 being renumbered.
Claims 2-31 are pending with claims 8-26 being withdrawn. To be clear however, in the claim set of February 4, 2022, the applicant has incorrectly labeled the newly numbered claim 26 as withdrawn. This claim is pending as it depends from elected claim 2. Please correct the status identifier of the claim accordingly.
Claims 2-7 and 27-31 are considered on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 now refers to a “single switching circuitry” but this terminology is not supported by the specification as filed. Figures 2B-2E detail the use of a relay which the applicant could be referring to as the “single switching circuitry” but it is unclear what is singular about the relay which the applicant intends here.  In addition, it is unclear what the applicant sees as singular in the specification in regard to the switching circuitry, as the claims refer to multiple decoupling units (1 and 5) and multiple switches of use (claims 26 and 27). Moreover, the term within the claim is reasonably not limited to the relay of the specification. A single switching circuitry can include the premise of a single switch, one type of switching circuitry over multiple modules, one circuitry with multiple components, yet the specification as filed only supports the use of a relay system or multiple tap switch. For this reason, the scope of the claims is not supported by the specification as filed. If the applicant intends this terminology to be limited to that of the figures 2B-2E and the use of the relay, the applicant is encouraged to refine this language within the specification to make clear this terminology is to refer to the device of the figures.
Claims 3-7 and 27-31 are rejected as being dependent on the rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 details the use of “single switching circuitry” but it is unclear what the metes and bounds of this terminology is intended to be. It is unclear if the claim is intended to be limited to a single switch, a single set of switch circuitry (which can include multiple switches) or an alternative meaning. The terminology “single switching circuitry” is not recited in the specification as filed, but the applicant seemingly is attempting to refer to “the switching circuitry” as the relay of figures 2B or 2C. However, this terminology is not reasonably limited to just that of a relay or clear that the circuitry is in fact a relay not just any switching device or multiple devices and renders a lack of clarity. The term “single” with the circuitry infers the use of one of something, yet the applicant refers to this circuitry as including multiple decoupling devices (claim 5) and multiple switches (claims 27 and 28). The metes and bounds of the term are not made clear based on the specification (terminology not used in the specification) and claims (dependent claims use multiple structures to achieve the switching circuitry claimed) as defined above. For this reason, it is unclear what item is present in a singular sense as the “single switching circuitry”. The applicant is encouraged to amend the claim to reflect the use of the relay or terms used in the specification explicitly to make clear the circuitry present in the device.
Claims 3-7 and 27-31 are rejected as being dependent on the rejected base claim.
Claim 5 is further unclear in terms of the “a second module decoupling device”. The metes and bounds of what is included in the structure of the “a second module decoupling device” is indefinite. Whereas the module decoupling device is to include a controller, voltage measurement device and single switching circuitry, claim 5 does not make clear what components constitute the second decoupling device as it uses the controller and switching circuitry of the module decoupling device to implement the condition of operation described.  For this reason, it is unclear if the second module decoupling device is simply an operation of the controller which is “configured to” selectively decouple or what structure is needed to be configured to operate the second module decoupling device as described in claims 5 and 6. Please amend the claim to make clear what components are present in the device or if this is simply to describe another method of operating the structure present in the module decoupling device of claim 2.

Claim Interpretation
The term “single switching circuitry” can be interpreted multiple ways. In a first interpretation for the action herein, the term is interpreted herein to refer to a single type of switching circuitry, within the scope of the indefinite claim terminology, but not a single switch itself as the term “circuitry” broadly applies to any circuit components. Moreover, this interpretation still lends itself to the same functionality as that claimed rendering a reasonable interpretation. In a second interpretation more closely related to the specification’s single location relay, the term “single switching circuitry” is interpreted as a switch or switch system in a single location which provides the functionality claimed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HADAR et al (US PG PUB 2011/0025130). This rejection is in response to the single switching circuitry of the first interpretation as defined in the Claim Interpretation section above.
Regarding claim 2, HADAR et al teaches a solar module system (100, “energy production system” in figure 1 which includes solar modules 101) coupled to a system load (“The power grid, battery, etc.” shown to be connected from the inverter of figure 1 is interpreted to read on the claimed load, wherein an electrical load is a component which uses or consumes energy as the battery and grid of HADAR et al would.), the solar module system comprising: 
a string of a plurality of solar modules (101(1)-(n), solar modules) electrically coupled in series (“series-connected solar modules” as in paragraph [0023]), wherein the string is configured to provide power to the system load (paragraph [0031] details the output power from the string to any energy using device, interpreted as a load), wherein the string has a string open circuit voltage when the string is not providing power to the system load (Paragraph [0004] of the instant application details the open circuit voltage is the unimpeded output of the strings of the modules. Paragraph [0022] of HADAR et al teaches the use of an “open loop voltage” which is indicative of the output of the entire array. This open loop voltage reads on the claimed “open circuit voltage”. Moreover, since the voltage is not limited, application in its entirety to the load may not be within safety guidelines (see paragraph [0022] of HADAR et al). For this reason, “not providing power to the load” of the claim obvious. In addition, this voltage does not differentiate the structure of the device from that of the instant application, rather indicating a method of operation or intended use of the device. For this reason, while HADAR et al does address a system with an open loop or the open circuit voltage, this limitation is not interpreted to have patentable weight in the system.) and an operating voltage when the string is providing power to the system load (Paragraph [0015] of the instant application details the operating voltage is that dictated by governing regulations. Paragraph [0022] of HADAR et al details the voltage used safely to be indicative of that same voltage. Moreover, this voltage does not differentiate the structure of the device from that of the instant application, rather indicating a method of operation or intended use of the device. For this reason, while HADAR et al does address the need for an operating or safe operating output voltage, this limitation is not interpreted to have patentable weight in the system.); and 
a module decoupling device including a controller (150, “controller” and/or the 609, “local controller” of figures 1a and 6), a voltage measurement device (Paragraphs [0044], [0055], [0068] and [0088] detail the use of monitoring or measuring the voltage of the modules reading on “a voltage measurement device” obviously being present based on the functionality present via the sensors, LMU, controller or other items listed in these citations.), and single switching circuitry (HADAR et al shows the use of switching circuitry 606 within an LMU in figure 6 to couple or decouple a module to the string as described in paragraphs [0052] and [0060]. This circuitry Is present at each module and fulfills the single switching circuitry under the first interpretation as defined above, wherein a single type of switching circuitry is used.) that is coupled across two or more solar modules (Figure 2 shows the use of the LMU (comprising the switching circuitry in each, as shown in figure 6) controlled by the controller 250. The use of the single switch circuitry or single switches over multiple modules with single controller control is interpreted to allow for the switching circuitry to be coupled or connected to two or more modules accordingly.), wherein the controller is configured to control the single switching circuitry (Paragraphs [0054] and [0055] teaches the use of the local controller 609 to adjust the switching circuitry, with figure 2 showing control of the local controller by the controller 250, as addressed in paragraph [0024] detailing the use of the central controller to control the local controllers. The central controller gives control of the single switching circuitry.) change from a first configuration for electrically coupling the two or more solar modules to the string to a second configuration for electrically decoupling the two or more solar modules from the string (Paragraphs [0060] and [0069] detail the control of the switches to selectively connect or disconnect any module or plurality of modules from the string, wherein connecting or disconnecting is interpreted to be analogous to the coupling and decoupling claimed herein as it provides energy when connected or coupled and does not when it is not connected or decoupled.), when the voltage measurement device measures a predetermined voltage (Paragraphs [0044], [0055], [0068] and [0088] detail measuring voltages, which any can be interpreted “a predetermined voltage” as this term merely requires measuring a voltage. The timing of the voltage, “predetermined” or not, does not impact the structure required for this reading. Based on the status of the claim as an apparatus claim, the voltage measurement device is capable of measuring a voltage, fulfilling the claim as written.), such that the string has a reduced open circuit voltage below the string open circuit voltage (Paragraph [0030] details the use of the switch and controller to decrease the voltage supplied to the load rendering a reduced open circuit voltage when the switches enable decoupling of the modules.).
Claim 2-7 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HADAR et al, in view of ZHANG et al (US PG PUB 2009/0284232). This rejection is in response to the single switching circuitry of the second interpretation as defined in the Claim Interpretation section above.
Regarding claim 2, HADAR et al teaches a solar module system (100, “energy production system” in figure 1 which includes solar modules 101) coupled to a system load (“The power grid, battery, etc.” shown to be connected from the inverter of figure 1 is interpreted to read on the claimed load, wherein an electrical load is a component which uses or consumes energy as the battery and grid of HADAR et al would.), the solar module system comprising: 
a string of a plurality of solar modules (101(1)-(n), solar modules) electrically coupled in series (“series-connected solar modules” as in paragraph [0023]), wherein the string is configured to provide power to the system load (paragraph [0031] details the output power from the string to any energy using device, interpreted as a load), wherein the string has a string open circuit voltage when the string is not providing power to the system load (Paragraph [0004] of the instant application details the open circuit voltage is the unimpeded output of the strings of the modules. Paragraph [0022] of HADAR et al teaches the use of an “open loop voltage” which is indicative of the output of the entire array. This open loop voltage reads on the claimed “open circuit voltage”. Moreover, since the voltage is not limited, application in its entirety to the load may not be within safety guidelines (see paragraph [0022] of HADAR et al). For this reason, “not providing power to the load” of the claim obvious. In addition, this voltage does not differentiate the structure of the device from that of the instant application, rather indicating a method of operation or intended use of the device. For this reason, while HADAR et al does address a system with an open loop or the open circuit voltage, this limitation is not interpreted to have patentable weight in the system.) and an operating voltage when the string is providing power to the system load (Paragraph [0015] of the instant application details the operating voltage is that dictated by governing regulations. Paragraph [0022] of HADAR et al details the voltage used safely to be indicative of that same voltage. Moreover, this voltage does not differentiate the structure of the device from that of the instant application, rather indicating a method of operation or intended use of the device. For this reason, while HADAR et al does address the need for an operating or safe operating output voltage, this limitation is not interpreted to have patentable weight in the system.); and 
a module decoupling device including a controller (150, “controller” and/or the 609, “local controller” of figures 1a and 6), a voltage measurement device (Paragraphs [0044], [0055], [0068] and [0088] detail the use of monitoring or measuring the voltage of the modules reading on “a voltage measurement device” obviously being present based on the functionality present via the sensors, LMU, controller or other items listed in these citations.), and a switching circuitry (HADAR et al shows the use of switching circuitry 606 within an LMU in figure 6 to couple or decouple a module to the string as described in paragraphs [0052] and [0060] present for each module. This circuitry represents a switching circuitry under the second interpretation as defined above.), wherein the controller is configured to control the switching circuitry (Paragraphs [0054] and [0055] teaches the use of the local controller 609 to adjust the switching circuitry. Moreover, paragraph [0024] details the use of either the central controller to control the local controllers.) change from a first configuration for electrically coupling the solar module to the string to a second configuration for electrically decoupling the two or more solar modules from the string (Paragraph [0060] details the control of the switch to selectively connect or disconnect the module from the string, wherein connecting or disconnecting is interpreted to be analogous to the coupling and decoupling claimed herein as it provides energy when connected or coupled and does not when it is not connected or decoupled.), when the voltage measurement device measures a predetermined voltage (Paragraphs [0044], [0055], [0068] and [0088] detail measuring voltages, which any can be interpreted “a predetermined voltage” as this term merely requires measuring a voltage. The timing of the voltage, “predetermined” or not, does not impact the structure required for this reading. Based on the status of the claim as an apparatus claim, the voltage measurement device is capable of measuring a voltage, fulfilling the claim as written.), such that the string has a reduced open circuit voltage below the string open circuit voltage (Paragraph [0030] details the use of the switch and controller to decrease the voltage supplied to the load rendering a reduced open circuit voltage when the switches enable decoupling of the modules.).
HADAR et al teaches the use of the switch to be employed at each module and fails to detail the “single switching circuitry” to be “coupled across two or more solar modules” for coupling and decoupling of said 2 or more modules, wherein the single switching circuitry includes a single switch circuitry or a switch circuitry in a single location, as identified in the second interpretation within the Claim Interpretation section above.
ZHANG et al teaches a device for voltage output control of solar modules via switching circuitry, just as in HADAR et al, as detailed starting in the abstract and figure 3. ZHANG et al further details the use of a central control module (interpreted to be analogous to the controller of HADAR et al) in conjunction with local converters (as in the LMUs of HADAR et al) to connect remove a module from contributing power generated (taking “on-grid” or “off-grid” in ZHANG et al, analogous to the coupling and decoupling of a module) in paragraphs [0029]-[0032]. Paragraph [0033] of ZHANG et al further details a local controller can be utilized to control a single module or a subset of panels to impart the desired energy generated. The subset of panels is interpreted to read on the two or more solar modules of the instant application, wherein the use of a single local converter would then be interpreted to provide the functionality to couple or decouple plurality of solar modules within the subset as desired (paragraph [0023] details control of output by the modules enables output of energy levels usable by the load.).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the single switching circuitry of HADAR et al (switch circuitry of each local controller or LMU comprising the switch) to control multiple (or two or more) solar modules as in ZHANG et al at a time, so as to allow for control of the energy output of the module array to render energy levels usable by an associated load with fewer mechanical switching pieces for ease of use. While the above position renders the claimed invention obvious, the claim language is directed to an apparatus claim, not a method, and therefore it is the structure that differentiates the claim from the prior art, not the functionality (MPEP 2114).  The same structural components are present in the device of modified HADAR et al as in the instant application.  It is the position of the examiner that the device of modified HADAR et al is capable of performing the claimed functionality, fulfilling the apparatus claim as written.
Regarding claim 3, in the interest of compact prosecution, paragraph [0022] details the difficulty in controlling the voltage output often enabling overproduction of energy, rending a device which can have too much open circuit voltage compared to the operating voltage. Moreover, one of ordinary skill in the art would be capable of selecting a reduced open circuit voltage between the open circuit and operation voltage to lessen the amount of unused energy. However, the claimed relative voltage values do not reflect a structure within the apparatus, but rather an intended use or functional description of the device.  These claimed values do not structurally differentiate the claim from the prior art.  The device of modified HADAR et al is capable of achieving the claimed comparisons and readings fulfilling the claim.
Regarding claim 4, in the interest of compact prosecution, paragraph [0025] of HADAR et al teaches the reduced open circuit voltage (the open circuit voltage modified by switching off modules) can be below that of the safety regulation voltage (operating voltage of the instant claim).  However, the claimed relative voltage values do not reflect a structure within the apparatus, but rather an intended use or functional description of the device.  These claimed values do not structurally differentiate the claim from the prior art.  The device of modified HADAR et al is capable of achieving the claimed comparisons and readings fulfilling the claim.
Regarding claim 5, paragraph [0033] of ZHANG et al teaches the removal of individual modules enabling a secondary decoupling device to be present on a single panel. Moreover, paragraph [0031] of ZHANG et al details removing the entire string from the grid, wherein the structure required to do so reads on a secondary decoupling device. The use of the switching circuitry to remove a subset of panels (two or more as in claim 2) and even a single panel or string (one or more as in the instant claim) would be within the ambit of one of ordinary skill because the use of more control options allows for greater control and manipulation of the output voltage for the module system, allowing for less wasted or unused energy.
Regarding claim 6, paragraphs [0044], [0055], [0068] and [0088] of HADAR et al detail measuring voltages, which any can be interpreted “a predetermined voltage” as this term merely requires measuring a voltage. The timing of the voltage, “predetermined” or not, does not impact the structure required for this reading. Based on the status of the claim as an apparatus claim, the voltage measurement device is capable of measuring a voltage, fulfilling the claim as written. The application of this predetermined voltage to cause selective decoupling of the modules when the string is not providing power to the system load does not reflect a structure within the apparatus, but rather an intended use or functional description of the device.  These claimed values do not structurally differentiate the claim from the prior art.  The device of modified HADAR et al is capable of achieving the decoupling based on the voltage read in the device, fulfilling the claim.
Regarding claim 7, the decoupling functionality is provided by the LMU and controller in HADAR et al and the central control system of ZHANG et al.  Figures 2, 3, and 5-7 of HADAR et al show the LMU to be attached external to the solar module, rendering a device capable of detachment.  Moreover, figures 2 and 3 of HADAR et al show the controller to also be external to the device capable of detachment, via wire cutting or other methods.  ZHANG et al shows the control system 110 to be separate from the solar modules themselves in figure 1, rendering a device capable of detachment.  The ability of the device to be detached does not structurally modify the device or differentiate it from the prior art.  Both HADAR et al and ZHANG et al fulfill the claim as written.
Regarding claim 26, paragraph [0025] of HADAR et al details the use of switching off (decoupling) solar modules to control voltage output and prevent the voltage output from exceeding acceptable levels (voltage rating of the instant claim). Moreover, paragraph [0044] of HADAR et al teaches the monitoring of current and voltage to implement control of the modules and their voltages according to the desired functionality. One of ordinary skill would obviously understand the device to be capable of recoupling and decoupling of modules to modify voltage and current output of the system. Moreover, the claimed condition for recoupling does not reflect a structure within the apparatus, but rather an intended use or functional description of the device.  These claimed values do not structurally differentiate the claim from the prior art.  The device of modified HADAR et al is capable of recoupling the modules based on conditions of the solar module system, fulfilling the claim.
Regarding claims 27 and 28, paragraphs [0062] and [0063] of HADAR et al details the switching circuitry of figure 6 can also use of a pair of switches Q1 and Q2 to connect the modules or disconnect the modules as the user sees fit, as shown in figure 7. The use of the switches as one open and one closed in different conditions is contemplated in paragraph [0063] of HADAR et al but is interpreted as a condition of intended use and not a characteristic which would structurally differentiate the module and switches from other switches. Since the device of HADAR et al is capable of opening and closing either switch to impose different conditions, the device and switches of modified HADAR et al are interpreted to fulfill the claims as written.
Regarding claim 29, paragraph [0028] (and figures 2B and 2C) of the instant application details the use of the switches prior to reaching the module within the string.  The decoupling device 702 of HADAR et al shown in figures 6 and 7 mirrors the relationship of the instant claim’s switches making clear their in-line location.
Regarding claim 30, figures 1a and 6 of HADAR et al shows the switch Q1 (part of the switching circuitry) connected to the string bus (110/610, wiring or obviously cables) which is external to the modules themselves. This wiring or the string bus (an extension of the switching circuitry) are interpreted as external cables coupled with the string of modules themselves. Moreover, the connection shown between the switches (LMU) and controller in figure 1a of HADAR et al can also be interpreted as external cables coupled with the modules present in the string fulfilling the claim as written. In the alternative, when read in light of the specification, this claim is seemingly supported by the last sentence of paragraph [0031] wherein component 238 is shown as the external cable in figure 2D. HADAR et al also shows this configuration wherein an external cable which feeds switch Q2 within the LMU is used as a bypass to charge the rectifier, as shown in figure 7. This external cable is interpreted to also read on that of the instant claim.
Regarding claim 31, paragraphs [0075] and [0086] and figure 1a of HADAR et al teaches the connectivity of the string to an inverter at the end of the string via external cable (either wiring of the figure) wherein the inverter will function to provide decoupling guidance to the system in light of load limits.

Response to Arguments
Applicant's arguments filed December 20, 2022 have been fully considered but they are not persuasive. 
The applicant argues, from the bottom of page 7 to the top paragraph of page 8, HADAR et al does not show how an LMU can be connected across two or more modules.
The claim as written requires the switching circuitry to be present over two or more modules, but the term “circuitry” is not analogous to a single item or switch. Therefore, as in the first interpretation listed in the Claim Interpretation section, the use of a single type of switch in each LMU collectively controlled by the controller would read on a single switching circuitry connected across two or more modules.
Moreover, in terms of the second interpretation outlined in the Claim Interpretation section, ZHANG et al is utilized to teach this deficiency as it describes the use of a single switch location.
The applicant argues the use of ZHANG et al in the full paragraph of page 8. The applicant argues the ZHANG et al does not detail the claimed module decoupling device, but rather discloses a single controller that communicates with multiple switches to provide removal of multiple modules from a string. 
It is unclear how the removal of multiple modules via a switching device (using one switch to remove a subset of modules as discussed in the rejection above) does not read on the claimed structure. As addressed in ZHANG et al and the rejection above, ZHANG et al explicitly states “the local converter 204 may be coupled” “to a subset of panels in a photovoltaic array”. The use of single converter or LMU (comprising the desired switch) to be coupled or connect to a subset of modules (two or more modules) does read on the claimed structure.
 While the cited art does not include the relay shown in the specification, the claims as written are fulfilled by the “single switch circuitry” listed in the claim. The applicant is strongly encouraged to either claim the relay shown within the specification or amend the specification (without adding new matter) to make clear the link between the decoupling device and the relay structure of the specification. This same suggestion was made after-final as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/23/2022